United States Court of Appeals
                                                            Fifth Circuit
                                                          F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                           March 22, 2006
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                       _____________________

                           No. 05-10082
                         Summary Calendar
                       ____________________


                         VALENCIA MANSKER,

                                     Plaintiff-Appellant/
                                     Cross-Appellee,

                                v.

                         OAK FARMS DAIRY,

                                     Defendant-Appellee/
                                     Cross-Appellant.

                        __________________

          Appeals from the United States District Court
                For the Northern District of Texas
                        __________________

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:1

      Plaintiff-Appellant Valencia Mansker appeals the district

court’s order granting the motion of Defendant-Appellee Oak Farms

Dairy to enforce a settlement agreement.        Because we find no

error in the district court’s order, we affirm.
  1
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
  this opinion should not be published and is not precedent
  except under the limited circumstances set forth in 5TH CIR.
  R. 47.5.4.


                                 1
                                       I.

     In 2003, Mansker filed a claim alleging sex discrimination

against Oak Farms.          On September 1, 2004, during a break in

Mansker’s    deposition,     Oak    Farm’s    counsel,        Jennifer      Youpa    and

Jason Dugas, approached Mansker’s counsel, Richard Howard, to

discuss the possibility of settling the lawsuit.                             Although

Mansker was present in Howard’s offices, where the deposition and

negotiations took place, she did not sit in on the negotiations

themselves.    Counsel for both sides negotiated for several hours,

eventually     reaching     an     apparent    agreement.             Howard       later

testified    that   he    was    authorized    to   negotiate         and    enter    a

settlement on Mansker’s behalf.              Counsel for both sides agreed

that Dugas     would     memorialize   the    terms      of    the   agreement       and

forward the draft to Howard.

     On September 13, 2004, two weeks after the conclusion of

negotiations    and      apparent    agreement      on        the    terms    of    the

settlement, Howard notified Dugas that Mansker had experienced,

in his words, “a change of heart” regarding the settlement.                          In

the intervening two weeks between the negotiations and Howard’s

notification to Dugas, Mansker sent a letter to Howard indicating

that “the [agreed confidential settlement amount] that you all

were talking about was unacceptable.”               Mansker now argues that


                                        2
Howard had not kept her apprised of the negotiations, that she

had not authorized him to settle for a specific amount, and that

she was not aware that a settlement had even been reached.

     Following Howard’s notification to Dugas, Oak Farms filed

its Motion to Enforce the settlement agreement, and asked that

the court award it attorneys’ fees incurred in preparing the

motion.      The   court    held     an    evidentiary     hearing     and   heard

testimony from both parties and counsel.                 The court heard first

from Youpa, Dugas, and Earl Jones, III, the Vice President of Oak

Farm’s legal department.           The court then heard testimony from

Mansker,    who    was   first     examined      by   Youpa   and     allowed   an

opportunity to tell her version of the events, and then cross-

examined by Youpa.         Following Mansker’s testimony, the court

sought     testimony     from    Howard.        Recognizing     the     potential

conflict, the court explained the difficulty to Mansker, and

requested    Mansker’s     consent    to      Howard’s   testimony.       Mansker

agreed.     After Howard’s testimony, the court allowed Mansker an

additional opportunity to testify.

     Based on its assessment of the evidence and the credibility

of the witnesses, the district concluded that Howard had been

authorized to negotiate and enter a settlement agreement, and

that Mansker had initially agreed to the settlement.                   The court



                                          3
therefore granted Oak Farm’s motion to enforce the settlement

agreement, but denied its request for attorneys’ fees.


                                       II.

      On    appeal,   Mansker     does       not    challenge,     at    least    not

directly,    the   district     court’s       factual       conclusion    that    she

authorized     Howard   to      negotiate          and   enter    the    settlement

agreement.      Instead,     Mansker     argues      that   she   was    denied   due

process because (1) she was not given the opportunity to obtain

new counsel before Howard testified at the evidentiary hearing,

and (2) she was not given an opportunity to cross-examine Howard

after he testified.2

      The record fails to disclose that Mansker ever raised the

issue of Howard’s disqualification or desire for new counsel at

any time in the district court, nor does it appear that she

objected to the lack of cross-examination of Howard.                    Indeed, the

district court specifically addressed the potential conflict in

Howard’s testimony, and Mansker assented to Howard taking the


  2
    Mansker’s briefing on appeal is less than clear.        For
  example, in addition to the two arguments recounted above,
  Mansker also lists as an issue on appeal whether she was
  denied due process when the district court examined Howard.
  However, we can discern no such argument actually made in her
  brief. Although pro se briefs are liberally construed, even
  pro se litigants must brief arguments to preserve them. Yohey
  v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).


                                         4
stand.    Thus,    Mansker    has       waived       both    claims.     It    is     well

established that “[t]o avoid being waived, an argument must be

raised to such a degree that the trial court may rule on it.”

Chamberlain v. United States, 401 F.3d 335, 337 n.7 (5th Cir.

2005).    “[I]ssues raised for the first time on appeal ‘are not

reviewable   by    this     court       unless       they    involve    purely      legal

questions and failure to consider them would result in manifest

injustice.’” Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991) (quoting U.S. v. Garcia-Pillado, 898 F.2d 36, 39 (5th Cir.

1990)).   We are not convinced that in this situation our failure

to consider these claims will result in any “manifest injustice.”

                                         III.

     Oak Farms cross-appeals from the district court’s order,

arguing   that    the     court    erred        in    failing    to    award     it    its

attorneys’ fees incurred in relation to the motion to enforce the

settlement   agreement.           The    decision       of    the     district      court

regarding the award or denial of attorney’s fees shall not be

disturbed absent a clear finding of abuse of discretion.                         EEOC v.

Tarrant Distrib., Inc., 750 F.2d 1249, 1250 (5th Cir. 1984).                           We

perceive no such abuse of discretion in this case.


                                          IV.



                                           5
      Mansker has waived her claims regarding Howard’s testimony

at the evidentiary hearing, and the district court did not abuse

its   discretion   in   denying   Oak   Farms   its   attorneys’   fees.

Therefore, the order of the district court is:

      AFFIRMED.




                                   6